
	
		I
		111th CONGRESS
		1st Session
		H. R. 2324
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Castle (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Israel,
			 Mr. Kirk, Mr. Connolly of Virginia, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require criminal background checks on all firearms
		  transactions occurring at gun shows.
	
	
		1.Short titleThis Act may be cited as the
			 Gun Show Loophole Closing Act of
			 2009.
		2.Gun show
			 background check
			(a)FindingsThe
			 Congress finds that—
				(1)approximately 5,200 traditional gun shows
			 are held annually across the United States, attracting thousands of attendees
			 per show and hundreds of Federal firearms licensees and unlicensed firearms
			 sellers; and
				(2)gun shows at which
			 firearms are exhibited or offered for sale or exchange provide a convenient and
			 centralized commercial location where criminals and other prohibited persons
			 obtain firearms without background checks and without records that enable
			 firearm tracing.
				(b)DefinitionsSection 921(a) of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(36)Gun showThe term
				gun show—
						(A)means any event at which 50 or more
				firearms are offered or exhibited for sale, exchange, or transfer, if 1 or more
				of the firearms has been shipped or transported in, or otherwise affects,
				interstate or foreign commerce;
						(B)does not include an offer or exhibit
				of firearms for sale, exchange, or transfer by an individual from the personal
				collection of that individual, at the private residence of that individual, if
				the individual is not required to be licensed under section 923; and
						(C)does not include an offer or exhibit of
				firearms for sale, exchange, or transfer at events—
							(i)where not more than 100 firearms
				are offered or exhibited for sale, exchange or transfer;
							(ii)that are conducted by private,
				not-for-profit organizations whose primary purpose is owning and maintaining
				real property for the purpose of hunting activities; and
							(iii)that are attended only by
				permanent or annual dues-paying members of the organizations, and the members
				of the immediate families of the dues-paying members.
							(37)Gun show vendorThe
				term gun show vendor means a person who is not licensed under
				section 923 and who exhibits, sells, offers for sale, transfers, or exchanges a
				firearm at a gun show, regardless of whether or not the person arranges with
				the gun show operator for a fixed location from which to exhibit, sell, offer
				for sale, transfer, or exchange the
				firearm.
					.
			(c)Regulation of
			 firearms transfers at gun shows
				(1)In
			 generalChapter 44 of such title is amended by adding at the end
			 the following:
					
						932.Regulation of
				firearms transfers at gun shows
							(a)Registration of
				gun show operatorsIt shall be unlawful for a person to operate a
				gun show, unless—
								(1)the person has
				attained 21 years of age;
								(2)the person (and,
				if the person is a corporation, partnership, or association, each individual
				possessing, directly or indirectly, the power to direct or cause the direction
				of the management and policies of the corporation, partnership, or association)
				is not prohibited by subsection (g) or (n) of section 922 from transporting,
				shipping, or receiving firearms or ammunition in interstate or foreign
				commerce;
								(3)the person has not
				willfully violated any provision of this chapter or regulation issued under
				this chapter;
								(4)the person has
				registered with the Attorney General as a gun show operator, in accordance with
				regulations promulgated by the Attorney General, and as part of the
				registration—
									(A)has provided the Attorney General with a
				photograph and the fingerprints of the person; and
									(B)has certified that the person meets the
				requirements of subparagraphs (A) through (D) of section 923(d)(1);
									(5)the person has not
				willfully failed to disclose any material information required, and has not
				made any false statement as to any material fact, in connection with the
				registration; and
								(6)the person has
				paid the Attorney General a fee for the registration, in an amount determined
				by the Attorney General.
								(b)Responsibilities
				of gun show operators
								(1)In
				generalIt shall be unlawful for a person to operate a gun show,
				unless the person—
									(A)not later than 30 days before the
				commencement of the gun show, notifies the Attorney General, in writing, of the
				date, time, duration, and location of the gun show, and the identity of each
				person who will be a gun show vendor at the gun show;
									(B)before
				commencement of the gun show—
										(i)verifies the
				identity of each individual who will be a gun show vendor at the gun show by
				examining a valid identification document (as defined in section 1028(d)(3)) of
				the individual containing a photograph of the individual; and
										(ii)requires each
				such individual to sign—
											(I)a ledger, and
				enter into the ledger identifying information concerning the individual;
				and
											(II)a notice which sets forth the obligations
				of a gun show vendor under this chapter; and
											(C)notifies each person who attends the gun
				show of the requirements of this chapter, in accordance with such regulations
				as the Attorney General shall prescribe.
									(2)RecordkeepingA person who operates, or has operated, a
				gun show shall maintain records demonstrating compliance with paragraph (1)(B),
				at such place, for such period of time, and in such form as the Attorney
				General shall require by regulation, or transmit the records to the Attorney
				General.
								(c)Background check
				required before transfer of firearm between unlicensed personsIt
				shall be unlawful for a person who is not licensed under this chapter to
				transfer possession of, or title to, a firearm at, or on the curtilage of, a
				gun show, to another person who is not so licensed, or for a person who is not
				so licensed to receive possession of, or title to, a firearm at, or on the
				curtilage of, a gun show from another person who is not so licensed, unless a
				licensed importer, licensed manufacturer, or licensed dealer—
								(1)has entered into a separate bound record
				the make, model, and serial number of the firearm, and such other information
				about the transaction as the Attorney General may require by regulation;
				and
								(2)has notified the prospective transferor and
				prospective transferee of the firearm that the national instant criminal
				background check system established under section 103 of the Brady Handgun
				Violence Prevention Act has provided the licensee with a unique identification
				number, indicating that receipt of the firearm by the prospective transferee
				would not violate section 922 of this title or State law.
								(d)Recordkeeping
				requirements
								(1)In
				generalA licensee who provides a notice pursuant to subsection
				(c)(2) with respect to the transfer of a firearm shall—
									(A)not later than 10 days after the date of
				the transfer, submit to the Attorney General a report of the transfer, which
				report shall specify the make, model, and serial number of the firearm, and
				contain such other information and be on such form, as the Attorney General
				shall require by regulation, except that the report shall not include the name
				of or other identifying information relating to any person involved in the
				transfer who is not licensed under this chapter; and
									(B)retain a record of
				the transfer, including the same information as would be required if the
				transfer were from the inventory of the licensee, as part of the permanent
				business records of the licensee.
									(2)LimitationThe
				Attorney General may not impose any recordkeeping requirement on any gun show
				vendor by reason of this
				section.
								.
				(2)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
					
						(8)(A)Whoever knowingly
				violates subsection (a) or (d) of section 932 shall be fined under this title,
				imprisoned not more than 5 years, or both.
							(B)Whoever knowingly violates subsection
				(b) or (c) of section 932, shall be—
								(i)fined under this title, imprisoned not
				more than 2 years, or both; and
								(ii)in the case of a second or subsequent
				conviction, fined under this title, imprisoned not more than 5 years, or
				both.
								(C)In addition to any other penalties
				imposed under this paragraph, the Attorney General may, with respect to any
				person who knowingly violates any provision of section 932—
								(i)if the person is registered pursuant
				to section 932(a), after notice and opportunity for a hearing, suspend for not
				more than 6 months or revoke the registration of that person under section
				932(a); and
								(ii)impose a civil fine in an amount
				equal to not more than
				$10,000.
								.
				(3)Clerical
			 amendmentThe table of contents for chapter 44 of such title is
			 amended by adding at the end the following:
					
						
							Sec. 932. Regulation of firearms transfers at gun
				shows.
						
						.
				(d)Inspection
			 authoritySection 923(g)(1) of such title is amended by adding at
			 the end the following:
				
					(E)Notwithstanding
				subparagraph (B) of this paragraph, the Attorney General may enter during
				business hours any place where a gun show operator operates a gun show or is
				required to maintain records pursuant to section 932(b)(2), for purposes of
				examining the records required by sections 923 and 932 and the inventory of
				licensees conducting business at the gun show. The entry and examination shall
				be conducted for the purposes of determining compliance with this chapter by
				gun show operators and licensees conducting business at the gun show, and shall
				not require a showing of reasonable cause or a
				warrant.
					.
			(e)Reports of
			 multiple sales assisted by licensees at gun showsSection
			 923(g)(3)(A) of such title is amended by inserting or provides pursuant
			 to section 932(c)(2) notice with respect to, after sells or
			 otherwise disposes of,.
			(f)Increased
			 penalties for serious recordkeeping violations by
			 licenseesSection 924(a)(3) of such title is amended to read as
			 follows:
				
					(3)(A)Except as provided in
				subparagraph (B), any licensed dealer, licensed importer, licensed
				manufacturer, or licensed collector who knowingly makes any false statement or
				representation with respect to the information required by this chapter to be
				kept in the records of a person licensed under this chapter, or violates
				section 922(m), shall be fined under this title, imprisoned not more than 1
				year, or both.
						(B)If the violation described in
				subparagraph (A) is in relation to an offense—
							(i)under paragraph (1) or (3) of
				section 922(b), such person shall be fined under this title, imprisoned not
				more than 5 years, or both; or
							(ii)under subsection (a)(6) or (d) of
				section 922, such person shall be fined under this title, imprisoned not more
				than 10 years, or
				both.
							.
			(g)Increased
			 penalties for violations of criminal background check requirements
				(1)PenaltiesSection
			 924(a)(5) of such title is amended—
					(A)by striking
			 subsection (s) or (t) of section 922 and inserting
			 section 922(t); and
					(B)by striking
			 1 and inserting 5.
					(2)Elimination of
			 certain elements of offenseSection 922(t)(5) of such title is
			 amended by striking and, at the time and all that follows
			 through State law.
				(h)Authority To
			 hire personnel To inspect gun showsThe Director of the Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives may hire at least 40 additional Industry
			 Operations Investigators for the purpose of carrying out inspections of gun
			 shows (as defined in section 921(a)(36) of title 18, United States
			 Code).
			(i)Report to the
			 CongressThe Director of the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives shall submit biennial
			 reports to the Congress on how firearms (as defined in section 921(a)(3) of
			 title 18, United States Code) are sold at gun shows (as defined in paragraph
			 (36) of such section), how this section is being carried out, whether firearms
			 are being sold without background checks conducted by the national instant
			 criminal background check system established under section 103 of the Brady
			 Handgun Violence Prevention Act, what resources are needed to carry out this
			 section, and any recommendations for improvements to ensure that firearms are
			 not sold without the background checks.
			(j)Effective
			 dateThis section and the amendments made by this section shall
			 take effect 180 days after the date of enactment of this Act.
			
